DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination filed August 16, 202.  The application contains claims 1-11, 15-23, all examined and rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5, 7-9, 15-16, and 19 are rejected under 35 U.S.C. 103(a) as being anticipated by Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha]

With regard to Claim 1,
Spiegel teach a device, comprising:
a camera ([0118], “a camera 146 wither built-in or attached”);
an electronic display ([0118], “a display 144”),
hardware processing circuitry ([0118], “User Platform is a device having computing means,… Desktop PC … Notebook PC … Mobile Phone”);
a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising ([0059], [0118]): 
receiving one or more images of one or more items over a computer network from a server, the received one or more images including a first image of a first vehicle part, the first image obtained from a catalog of vehicle images ([0079], “user selects an object from a catalog”,[0119] Items Website optionally cache or store the Items Models by itself, and they are optionally cached also or alternatively by User Platform 140”, [0259] ,” family of selected objects similar to the one captured by user 1249 is shown as potential objects to user 148 of which he needs to select an object for the augmentation, if he find such that he wishes to”);
generating a parts inventory ([0050], “image of the object for display from a catalog of images of objects”, catalog is a parts inventory);
capturing a live video of an object using the camera ([0005], “over a live video captured by a camera”, [0079], “web page includes a video of the user, optionally obtained in real time via a camera at the user's location”, [0079], “superposes, or augments, the selected object onto the user's image in the video”, [0094], “image of the superposed object is used to replace an object in a scene. For example, replacing an image of a wristwatch in a scene with a superposed image of another watch”, [0140], [0166]); 
receiving one or more boundaries of a shape in the live video ([0100], “locate the accurate boundaries in which the superposed object will resides and adjusted too, the needed orientation, and distortion, if applicable. This is done by adjusting a frame with the shape of a known object that can be accurately linked to the superposed object, onto the target environment image, using special points that are identifies by image processing and analysis engines “[0142], “Initial marking of object over target location: Rough initial location boundaries are drawn and the end user 126 needs to locate the relevant element of the target environment accordingly”, [0225], “Target Location action exactly locates the object and its boundaries”) ; 
automatically identifying, based on a combination of one or more parts in the parts inventory and the object, the first image of the first vehicle part ([0017], “automated assignment of augmented objects that are relevant for the image or video they are intended to be augmented on by analyzing the user's attributes at the target environment picture and automatically suggesting him objects to augment-on that the system think that are best-fit based on the desired object type he would like to augment, optionally even without asking him to select desired objects types he would like to augment”, [0229], [0235]-[0244], [0248]);
automatically fitting the first image of the first vehicle part inside the shape in the live video of the object, the fitting comprising applying an affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the live video ([0100], [0142], [0225], “Target Location action exactly locates the object and its boundaries”, [0166], ”If he moves his head up to a certain level that is still allowed by the tracking, using the tracking coordinated received from Target Locator 310 the eyeglasses are moved and adjusted accordingly by Model Matcher and properly superposed over his face using Composer 350, i.e. providing dynamic augmentation” [0079], “the object is photo-realistic, tracks the user's movements, changing attitude and/or size so as to fit the user's movements relative to the camera, [0094], [0099], “2.5D object is matched to a target environment. For rigid objects, affine transformations are sufficient for matching”, [0147]);
playing, on the electronic display, the live video of the object, the live video comprising the first image of the first vehicle part fitted to the live video of the object  ([0079], “superposes, or augments, the selected object onto the user's image in the video”, [0140], [0166],” user 148 then sees in Display 144 the eyeglasses augmented over his face. If he moves his head up to a certain level that is still allowed by the tracking, using the tracking coordinated received from Target Locator 310 the eyeglasses are moved and adjusted accordingly by Model Matcher and properly superposed over his face using Composer 350, i.e. providing dynamic augmentation. Using the mouse, the user optionally navigates over the strip of eyeglasses, and selects a different model to be augmented and shown to him”); and 
 	continually refitting the first image of the first vehicle to live video of the object as the object changes perspective in the video by applying an affine transformation to the first image of the first vehicle part based on the one or more boundaries of the shape in the live video ([0166], ”If he moves his head up to a certain level that is still allowed by the tracking, using the tracking coordinated received from Target Locator 310 the eyeglasses are moved and adjusted accordingly by Model Matcher and properly superposed over his face using Composer 350, i.e. providing dynamic augmentation” [0079], “the object is photo-realistic, tracks the user's movements, changing attitude and/or size so as to fit the user's movements relative to the camera, [0099], “2.5D object is matched to a target environment. For rigid objects, affine transformations are sufficient for matching”, [0147], [0100], [0142], “Initial marking of object over target location: Rough initial location boundaries are drawn and the end user 126 needs to locate the relevant element of the target environment accordingly”, [0225], “Target Location action exactly locates the object and its boundaries”).
Spiegel teach the ability to have generated part inventory and using the parts inventory ([0079], “user selects an object from a catalog”). However, Spiegel do not explicitly teach generating a parts inventory based at least on a confidence value.
Chin teach generating a parts inventory based at least on a confidence value (Claim 7, “if the confidence score is less than a lower threshold, the selected image is stored as unrecognised; if the confidence score is greater than a higher threshold, the selected image is stored as recognized”, [0085]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel system to generate part inventory (catalog) based on a confidence value.
The motive to make the modification would have been to increase the accuracy and the quality of the generated parts inventory.
Spiegel-Chin do not explicitly teach a confidence value associated with removal of a catalog background for extracting inventory image information of the first image.
Bha teach a confidence value associated with removal of a catalog background for extracting inventory image information of the first image (Fig. 4, 404, 418, 420, Fig. 5, [0052]-[0054], “swatch extraction module 304 is configured to identify and perform swatch extraction on the retrieved inventory image. It is not uncommon for inventory images to have poor lighting, low contrast, and/or cluttered background.”, “central part of the inventory image is more likely to contain the inventory item than other parts of the inventory image. The background is also automatically removed”, [0073], “block 410 a, the indexing module 310 is also configured to appropriately index and add the image feature data corresponding to the inventory image to the image index database 301. Image feature data includes the color histogram (extracted in block 406 a), the pattern (detected in block 408 a), and pattern confidence score. The inventory image can be indexed based on one or more attributes”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin system to include the ability to generate a parts inventory based on confidence score associated with removal of a catalog background.
The motive to make the modification would have been to increase the accuracy and the quality of the selected objects to be provided for the user by identifying a portion of the inventory image to use for feature operations even within poor lighting, low contrast, and/or cluttered background (Bha, [0054]). 
The Examiner further notes that the image data content “first vehicle” and “vehicle part” is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 2,
	Spiegel-Chin-Bha teach the device of claim 1, the operations further comprising masking the first image of the first vehicle part to remove the background of the first image of the first vehicle part before refitting the first image to the live video of the object (Spiegel, [0015], “background video of the main object on which the augmented objects are augmented-on, by locating and tracking the main object and creating a mask of it, and replacing its background completely or sections of it by using background images that are matched over the scene using locators and trackers, or/and by using image processing techniques”).

With regard to Claim 5,
	Spiegel-Chin-Bha teach the device of claim 1, the operations further comprising iteratively refitting additional images of additional items to the object (Spiegel, [0079], “user selects an object from a catalog”, user select different items of the catalog, [0089], [0119], “Items Website optionally cache or store the Items Models by itself, and they are optionally cached also or alternatively by User Platform 140” [00259] ,” family of selected objects similar to the one captured by user 1249 is shown as potential objects to user 148 of which he needs to select an object for the augmentation, if he find such that he wishes to”, [0166]) as the object changes perspective in the video by applying affine transmissions to each of the additional images of the additional items (Spiegel, [0099], “ 2.5D object is matched to a target environment. For rigid objects, affine transformations are sufficient for matching”).


With regard to Claim 7,
	Spiegel-Chin-Bha teach the device of claim 1, further comprising a mobile phone handset (Spiegel, [0118], “a Mobile Phone”).

With regard to claims 8, 15,
	Claims 8 and 15 are similar in scope to claim 1; therefore they are rejected under similar rationale. Additionally, Spiegel-Chin teach non-transitory computer readable medium comprising instructions that when executed by hardware processing circuitry configure the hardware processing circuitry to perform operations (Spiegel, [0059], Chin, [0003], [0100], Bha, [0032], [0161]).

With regard to claims 9, 16,
	Claims 9 and 16 are similar in scope to claim 2; therefore they are rejected under similar rationale.
With regard to claim 19,
	Claim 19 are similar in scope to claim 5; therefore they are rejected under similar rationale.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha] in view of Hedenstroem et al. [US 2008/0043041 A2, hereinafter Hedenstroem].
With regard to Claim 3,
	Spiegel-Chin-Bha teach the device of claim 2. Spiegel teach the ability to match the environment of the object (Spiegel, “[0015], “background video of the main object on which the augmented objects are augmented-on, by locating and tracking the main object and creating a mask of it, and replacing its background completely or sections of it by using background images that are matched over the scene using locators and trackers, or/and by using image processing techniques changing its lighting and/or other parameters, in order to imitate target usage environments and locations”).
	However, as Spiegel-Chin-Bha do not explicitly teach blending the image of the first image of the first vehicle part with the live video of the object. 
	Hedenstroem explicitly teach blending the first image of the first vehicle part with the live video of the object (Abstract, “image portion to be inserted is then blended into the destination image in dependence on the image portion to be replaced and its associated characteristics (160). A video generation system using these features is also disclosed”, [0091], “a source image 20 is received by the Video Generation System 200 and merged with a video data stream stored in a data store 210 to produce a merged blended video data stream 220”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to blend the image of the item with the video of the object.
	The motive for modification would have to provide the user with a realistic view of the item as part of the object.
The Examiner further notes that the “first vehicle” and “vehicle part” is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 4,
	Spiegel-Chin-Bha-Hedenstroem teach the device of claim 3, the operations further comprising in response to selection of a second vehicle part (Spiegel, [0079], “user selects an object from a catalog”, user select different items of the catalog, [0089], [0119], “Items Website optionally cache or store the Items Models by itself, and they are optionally cached also or alternatively by User Platform 140” [0259] ,” family of selected objects similar to the one captured by user 1249 is shown as potential objects to user 148 of which he needs to select an object for the augmentation, if he find such that he wishes to”, [0166]), continually refitting a second image of the second vehicle part to live video of the object comprising the vehicle as the object changes perspective in the live video by applying an affine transformation to the second image of the second vehicle part (Spiegel, [0015], [0166], ”If he moves his head up to a certain level that is still allowed by the tracking, using the tracking coordinated received from Target Locator 310 the eyeglasses are moved and adjusted accordingly by Model Matcher and properly superposed over his face using Composer 350, i.e. providing dynamic augmentation” [0079], “the object is photo-realistic, tracks the user's movements, changing attitude and/or size so as to fit the user's movements relative to the camera, [0099], “2.5D object is matched to a target environment. For rigid objects, affine transformations are sufficient for matching”, [0147]).
The Examiner further notes that the image and video content is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to claims 10, 17,
	Claims 10 and 17 are similar in scope to claim 3; therefore they are rejected under similar rationale.
With regard to claims 11, 18,
Claims 11 and 18 are similar in scope to claim 4; therefore they are rejected under similar rationale.

Claims 6 and 20 are rejected under 35 U.S.C. 103(a) as being anticipated by Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha] further in view of Teranishi et al. [US 2011/0199505 A99991]

With regard to Claim 6,
	Spiegel-Chin-Bha teach the device of claim 1, wherein the affine transformation to the first image of the first vehicle part comprises applying an out-of-plane rotating affine transformation on the first image (Spiegel, [0155], “including affine transformations (including scaling and rotation) as needed”, [0079], “the object is photo-realistic, tracks the user's movements, changing attitude and/or size so as to fit the user's movements relative to the camera, [0099], “2.5D object is matched to a target environment. For rigid objects, affine transformations are sufficient for matching”, [0147]).
	Spiegel-Chin-Bha do not explicitly teach out-of-plane.
	Teranishi teach applying an out-of-plane rotating affine transformation on the first image (Fig. 3, [0056], “image after the normalization to affine transformation based on the pitch angle and the yaw angle of the face derived by face orientation derivation unit 172, thereby modifying the facial image”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to apply an out-of-plane rotating affine transformation.
	The motive for modification would have to provide an image processing apparatus and an image processing method which are capable of extracting an appropriate feature value for reliably specifying object within the image which will increase the accuracy of matching affine transformation matching process.
The Examiner further notes that the “first vehicle part” is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to claim 20,
	Claim 20 is similar in scope to claim 6; therefore they are rejected under similar rationale.

Claim 21 rejected under 35 U.S.C. 103(a) as being anticipated by Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha] further in view of Yang et al. [US 2013/0013578 A1, hereinafter Yang].

With regard to Claim 21,
	Spiegel-Chin-Bha teach the device of claim 1.
Spiegel-Chin-Bha do not explicitly teach wherein the operations further comprise identifying the first vehicle part from the first image based on a position of a rectangle over the first vehicle.
Yang teach identifying the first vehicle part from the first image based on a position of a rectangle over the first vehicle (Fig. 3, [0062]-[0064], “user may select the query image 114 and specify the region of interest 118. For illustration purposes, a rectangular shaped bounding box is used to specify the region of interest 118. However, the region of interest 118 may be specified using other shapes, such as a geometric shape (e.g., a triangle, a circle, a rhombus, or a trapezoid) “The search query 16 may include the first image or include data (e.g., an address or a pointer) that enables the search engine to access the query image 114. The search query 316 may also include data specifying the region of interest 118”, yang teach the ability to draw a rectangle to identify an object that represent an interest to the user (part type), and user upload the image that include the selected object as a search query (e.g. car image with a selected part type) as shown in Fig. 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin-Bha to allow identifying the first vehicle part from the first image based on a position of a rectangle over the first vehicle.
The motive to make the modification would have been to facilitate the process of identifying the required part as a user may select a query image and specify a region of interest in the query image around the object of interest to specify the search intent which will increase the accuracy of the user’s request and prevent errors which lead to a higher user’s satisfaction (Yang, [0001]).

Claim 22 rejected under 35 U.S.C. 103(a) as being anticipated by Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha] further in view of Yang et al. [US 2013/0013578 A1, hereinafter Yang] further in view of “Integrating Appearance and Edge Features for Sedan
Vehicle Detection in the Blind-Spot Area” published on June 2, 2012, hereinafter Lin.

With regard to Claim 22,
	Spiegel-Chin-Bha-Yang teach the device of claim 21, wherein the operations further comprise assigning the confidence value to the first image (Chin, claim 7, “automatic face verification and face recognition executed preferably returns an associated Confidence Score. This Confidence Score is a rating of how confident the Face Recognition technology is that the facial image matches a particular person from the Persons Database”, Bha, Fig. 4),
Storing, based on the confidence value, the first image in an inventory database, wherein the first vehicle part is identified from the inventory database (Chin, Claim 7, “if the confidence score is greater than a higher threshold, the selected image is stored as recognized”, [0107], “A verified face also can be stored in the persons database 570 either as a new person or as additional searching algorithm training data for an existing person in the database”, Bha, Fig. 4).
Spiegel-Chin-Bha-Yang do not explicitly teach based on a number of wheels or hubcaps.
Lin teach assigning the confidence value based on a number of wheels or hubcaps (Fig. 4, Abstract, “we select adequate features, which are directly obtained from vehicle images, to detect possible vehicles”, Fig. 9-10, P.743, Col. 2, ¶1,  “two learnt models run at the same time, and the maximum confidence score is chosen as the final score”, P. 739, ¶2, “for the side view of a vehicle, the wheels are important and discriminative cues so that one may try to detect existence by matching circular-type templates against the candidate image”, P. 742, Col. 1, ¶3, “front wheel and the back wheel must appear beneath the vehicle, and it is impossible for the wheels to be located above the windshield. In addition, the two wheels should be aligned horizontally instead of vertically”, P. 742, Col. 2, “SpatialSim() is the function to calculate the matching score of a neighboring feature of the ego feature based on the associated spatial relationship”, vehicle is detected based on number of wheels (if the number is zero or two)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin-Bha-Yang to use wheels detection in identifying confidence score.
The motive to make the modification would have been to facilitate the process of detection of vehicles in image and to reduce the effects caused by background clutter and to lower the false positive rate of detection (Lin, P. 742, Col. 1, ¶3).

Claim 23 rejected under 35 U.S.C. 103(a) as being anticipated by Spiegel et al. [US 2013/0063487 A1, hereinafter Spiegel] in view of Chin et al. [US 2011/0188713 A1, hereinafter Chin] in view of Bhardwaj et al. [US 2014/0254927 A1, hereinafter Bha] further in view of Yang et al. [US 2013/0013578 A1, hereinafter Yang] further in view of “Integrating Appearance and Edge Features for Sedan
Vehicle Detection in the Blind-Spot Area” published on June 2, 2012, hereinafter Lin in view of Goswami et al. [US 2012/0303615 A1, hereinafter Goswami]

With regard to Claim 23,
Spiegel-Chin-Bha-Yang-Lin teach the device of claim 22, wherein the confidence  value is assigned to the first image (Chin, [0082], [0084], “Course of Action Threshold Description Less than Any face with a Confidence Score below this threshold threshold 1 (T1) setting will be ignored, i.e. the face in the image is marked as ‘Unrecognised’ automatically. Greater than Any face with a Confidence Score above this threshold threshold 2 (T2) setting will be automatically marked as ‘Recognised’.”, [0106], “confidence threshold can be set whereby images that achieve a confidence score greater than a particular threshold are marked as successfully recognized”).
Spiegel-Chin-Bha-Yang-Lin further based on an image resolution of the first image.
Goswami teach confidence  value is assigned to the first image based on an image resolution of the first image (Fig. 7-8, 720, 740,[0052]-[0054], [0056], “quality score may be a strong relative measure of image qualities”, [0057], “system may use such scores to successfully filter out unprofessional looking pictures”, [0111], “presenting of the search result may be based on the image quality score of the image”, [0116]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin-Bha-Yang-Lin to use image quality in identifying confidence score.
The motive to make the modification would have been to allow the detection and usage of images that have a higher quality which will improve the user’s experience and facilitate image-based popularity prediction (Goswami, [0002]).

Response to Arguments
Examiner respectfully withdraw the Double Patenting rejection based on received terminal disclaimer submitted by the applicant.

Applicant argue that Spiegel fails to teach generating a part inventory based at least on a confidence score associated with removal of a catalog background for extracting inventory see P. 11, filed 8/16/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spiegel as modified by chin in view of Bah. Chin teach the ability to use a confidence score for generating a part inventory See at least ¶85 claim 7, and Bah teach a confidence score associated with removal of a catalog background for extracting inventory See at least Fig. 4, 404, 418, 420, Fig. 5, ¶52-¶54, “central part of the inventory image is more likely to contain the inventory item than other parts of the inventory image. The background is also automatically removed”, ¶73, “block 410 a, the indexing module 310 is also configured to appropriately index and add the image feature data corresponding to the inventory image to the image index database 301. Image feature data includes the color histogram (extracted in block 406 a), the pattern (detected in block 408 a), and pattern confidence score. The inventory image can be indexed based on one or more attributes”. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin system to include the ability to generate a parts inventory based on confidence score associated with removal of a catalog background. The motive to make the modification would have been to increase the accuracy and the quality of the selected objects to be provided for the user by identifying a portion of the inventory image to use for feature extraction operations even within poor lighting, low contrast, and/or cluttered background See Bha,¶ 54. 

Applicant argue that Chin fails to teach a confidence score associated with removal at a catalog background for extracting inventory image information see P. 12, filed 8/16/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spiegel as modified by chin in view of Bah. Chin teach the ability to use a confidence score for generating a part inventory See at least ¶85 claim 7, and Bah teach a confidence score associated with removal of a catalog background for extracting inventory See at least Fig. 4, 404, 418, 420, Fig. 5, ¶52-¶54, “central part of the inventory image is more likely to contain the inventory item than other parts of the inventory image. The background is also automatically removed”, ¶73, “block 410 a, the indexing module 310 is also configured to appropriately index and add the image feature data corresponding to the inventory image to the image index database 301. Image feature data includes the color histogram (extracted in block 406 a), the pattern (detected in block 408 a), and pattern confidence score. The inventory image can be indexed based on one or more attributes”. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Spiegel-Chin system to include the ability to generate a parts inventory based on confidence score associated with removal of a catalog background. The motive to make the modification would have been to increase the accuracy and the quality of the selected objects to be provided for the user by identifying a portion of the inventory image to use for feature extraction operations even within poor lighting, low contrast, and/or cluttered background See at least Bha,¶ 54. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on Goswami reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (remarks P. 13).

Applicant argue that claims 8 and 15 are allowable for the same reasons provided for claim 1.
Examiner respectfully disagrees, claim 1 is not allowable and claims 8 and 15 are not allowable for the same reasons.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2009/0196485 filed by Mueller et al. teach the ability to use image quality to identify a confidence score See at least ¶43.
U.S. Patent Application Publication Number 2010/0223216 filed by Eggert et al. teach the ability to use wheel detection to detect the presence of vehicles See at least Fig. 15, ¶166, ¶176, 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174